DETAILED ACTION
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmén et al. (US 2011/0087163) in view of Kiilerich et al. (US 2015/0198248).
Regarding claims 6 and 7, Elmén et al. (henceforth Elmén) discloses a medicament delivery device comprising: a second housing part (21); a plunger rod (25) arranged in said second housing part and configured to act on a stopper (17; Figure 2) arranged inside a multi-chamber container (16); a first housing part (12) into which said multi-chamber container is arranged (Figure 1), and wherein said first housing part is arranged to be manually displaced into said second housing part by relative rotation between the first and the second housing parts for mixing at least two substances arranged inside said container (e.g., Paragraph [0037]). Elmén does not explicitly disclose wherein the device further comprises a rotating contact element arranged between said plunger rod and said stopper capable of rotating in relation to said plunger rod.
Kiilerich et al. (henceforth Kiilerich) teaches a syringe (10) comprising a piston rod (20), a stopper (15), and a rotating contact element (1) arranged between the plunger rod and stopper (e.g., 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the plunger rod configuration of Elmén to comprise the rotating foot feature of Kiilerich so as to allow the contents of the syringe to be frozen before use without the risk of destroying the syringe while retaining the utility and desired force application of the piston rod during an injection as described by Kiilerich. 
Regarding claim 8, Elmén further discloses further comprising drive force means (e.g., a helical spring inside the plunger as per Paragraph [0030] and claim 9) capable of pushing said plunger rod for acting on said stopper.
Regarding claim 9, Elmén further discloses wherein an inner surface of the second housing part (21) is arranged with threads corresponding to threads arranged on the outer surface of the first housing part (12; Paragraph [0019]).
Regarding claim 10, Elmén further discloses wherein an inner surface of the second housing part (21) is arranged with a number of annular protrusions which are intended to fit into corresponding annular recesses on the outer surface of the first housing part for locking said two housing parts after the substances have been mixed (Paragraphs [0019] and [0033], and which elements are not depicted in the Figures).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783